UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



MICHAEL DAVID STUNTZ,                              §
INDIVIDUALLY AND ON BEHALF OF                      §
ALL THOSE SIMILARLY SITUATED;                      §
AND DWAYNE A NEWMAN,                               §
           Plaintiffs,                             §
                                                   §
versus                                             §        CASE NO. 1:14-CV-00173-MAC
                                                   §
ASHLAND ELASTOMERS, LLC, ISP                       §
SYNTHETIC ELASTOMERS, LP, ISP                      §
SYNTHETIC ELASTOMERS, LLC,                         §
LION ELASTOMERS LLC,                               §
          Defendants.                              §



                 ORDER ADOPTING REPORT AND RECOMMENDATION

         This case is assigned to the Honorable Zack Hawthorn, United States Magistrate Judge, for

pre-trial management. On February 22, 2019, Judge Hawthorn entered a report (Doc. No. 290)

recommending the Court grant Defendants’, Ashland Elastomers, LLC and Lion Elastomers, LLC,

“Motion for Partial Summary Judgment on the Donning and Doffing Claims” (Doc. Nos. 138,

152) and “Motion for Summary Judgment” (Doc. Nos. 238, 239), and denying Plaintiffs’ “Motion

for Partial Summary Judgment.” Doc. No. 146.

         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       The court has conducted a de novo review of the magistrate judge’s report and

recommendation and has carefully considered the Plaintiffs’ objections. See Doc. No. 292. The

court finds that the magistrate judge’s conclusions are correct and the objections are largely a

restatement of previously asserted arguments.

       It is, therefore, ORDERED that Plaintiffs’ objections (Doc. No. 292) are OVERRULED,

the magistrate judge’s report and recommendation (Doc. No. 290) is ADOPTED, and Plaintiffs’

“Motion for Partial Summary Judgment” (Doc. No. 146) is DENIED.

       It is further ORDERED that Defendants’, Ashland Elastomers, LLC and Lion Elastomers,

LLC, “Motion for Partial Summary Judgment on the Donning and Doffing Claims” (Doc. Nos.

138, 152) and “Motion for Summary Judgment” (Doc. Nos. 238, 239) are GRANTED.

       A. final judgment will be entered separately.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 14th day of March, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2 of 2
